TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00385-CV




                                      Ruth Ann Beck, Appellant

                                                   v.

                                       Gary G. Beck, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
           NO. FM007412, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




                 Appellant Ruth Ann Beck has filed a motion to dismiss her appeal. This Court

previously dismissed the appeal of Gary G. Beck on his motion.

                 The appeal is dismissed in whole on motion of appellant. Tex. R. App. P. 42.1(a)(2).




                                                Bea Ann Smith, Justice

Before: Justices Kidd, B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: October 3, 2002

Do Not Publish